Citation Nr: 1402729	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation at an enhanced/higher rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Muskogee, Oklahoma that, in pertinent part, denied entitlement to special monthly compensation at an enhanced/higher rate.

The case was remanded for further development in August 2012.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to special monthly compensation at an enhanced rate under 38 U.S.C.A. § 1114 (West 2002) because he suffers from the loss of use of one foot as well as multiple other service connected disorders to include posttraumatic stress disorder with depression and a psychophysiological musculoskeletal disorder, evaluated as 100 percent disabling; and bladder dysfunction evaluated as 60 percent disabling.  In the alternative, the Veteran maintains that special monthly compensation at an enhanced rate is in order because he was previously been determined to be housebound.  In support of this latter argument the appellant submits a copy of the March 2004 rating decision. 

Before proceeding to disposition of the claim under consideration, the Board is of the opinion that further development is warranted.  In this regard, the March 2004 rating decision lists as an issue, "Entitlement to special monthly compensation based on Aid and Attendance/Housebound."  The body of the underlying paragraph states that special monthly compensation was warranted in this instance because the criteria for being housebound were met with the appellant's 100 percent rating for posttraumatic stress disorder, and his separately evaluated 60 percent disability evaluation for bladder dysfunction.  

Notably, while the ratings assigned the appellant's posttraumatic stress disorder  and bladder disorder establish entitlement to a monetary payment at the equivalent rate to a housebound veteran under 38 U.S.C.A. § 1114(s)(1) (West 2002), the March 2004 rating decision failed to explain why or how the appellant actually met the criteria for being "housebound."  

It must be noted that the term "housebound" has a specific definition under the law.  38 U.S.C.A. § 1114(s)(2).  Specifically, a veteran is considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.  

Here, the evidence is significant for showing that despite his service connected disorders, the Veteran was seen at a VA clinic in August 2012 for emergency treatment after falling off a roof.  A September 2012 VA examiner commented that she was unsure why the appellant would be on a roof if he were so helpless as to require aid and attendance of another person.  Being on a roof also does not suggest or support a finding that the claimant is confined to his dwelling due to service connected disorders. 

In view of the above, the RO must review the March 2004 rating decision to address the discrepancy.

Additionally, review of the record, including Virtual VA, reflects that the appellant has received VA outpatient and inpatient treatment over the years.  The most recent records date through early January 2013.  As VA adjudicators have constructive possession of any additional VA records, the actual records must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to review the March 2004 rating decision pertaining to housebound status and take appropriate action as indicated.   The RO must definitively state whether the March 2004 rating decision, in addition to finding the appellant entitled to benefits under 38 U.S.C.A. § 1114(s)(1), ALSO found the appellant entitled to housebound benefits under 38 U.S.C.A. § 1114(s)(2).  If the RO finds that the Veteran in March 2004 was indeed housebound as that term is defined by law, the evidence showing how he was substantially confined to his dwelling due to service connected disorders must be identified.  If the March 2004 rating decision regarding a finding of "housebound" was erroneous, appropriate corrective action must be undertaken consistent with the appellant's right to due process.

2.  Request VA records dating from January 2013 to the present and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


